Order entered May 28, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01610-CV

IN THE MATTER OF THE MARRIAGE OF OMID ROHANI AND SUMMER ROHANI

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-51617-2012

                                           ORDER
       We GRANT appellee’s May 27, 2014 agreed motion for an extension of time to file a

brief. Appellee shall file his brief on or before June 11, 2014. We caution appellee that no

further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE